DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of Claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the power receiving device" in the tenth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the motor shaft" in the fourteenth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (WO 2017049635 A1) in view of Wang (CN 203885262 U) and Joye (US 2017/0149286 A1).
Regarding Claim 1, Gong discloses a split-type electric pressure cooker, comprising: a cooker body (not shown, however the disclosure mentions a “cooker body”) and a cooker lid see 101/103) and a valve cover (see at least 312), wherein the valve seat is fixedly mounted on the cooker lid, and the valve cover (312) is movably mounted on the valve seat; a motor driving device, comprising a driving motor (“a second motor” not referenced in the drawings) mounted on the cooker lid, and a motor shaft (see 3221) of the driving motor is capable of driving the valve cover to move so as to open or close the mechanical vent valve (via actuation of “the second pressure relief mechanism” 32).

    PNG
    media_image1.png
    606
    1791
    media_image1.png
    Greyscale

However, Gong does not explicitly disclose wherein the cooker body includes a power supply device, a power transmitting device mounted on the cooker body and is able to be electrically connected to the power supply device, and the power transmitting device transmits power to the power receiving device; a power receiving device mounted on the cooker lid; further comprising said driving motor electrically connected to the power receiving device, wherein, when the cooker lid is engaged with the cooker body, the power transmitting device cooperates with the power receiving device to realize power transmission; when the cooker lid is opened, the power transmitting device is separated from the power receiving device.
Nonetheless, Wang teaches a similar split-type electric pressure cooker wherein a cooker body (10) includes a power supply device (see 44), a power transmitting device (43) mounted on the cooker body and is able to be electrically connected to the power supply device, and the power transmitting device transmits power to a power receiving device (22); the power receiving device mounted on a cooker lid (20); wherein, when the cooker lid is engaged with the cooker body, the power transmitting device cooperates with the power receiving device to realize power transmission (see last sentence of paragraph 0053: “In the present invention, the temperature signal and the electrical energy signal can be transmitted at the same time…”; see also paragraph 0060); when the cooker lid is opened, the power transmitting device is separated from the power receiving device (inherent).


    PNG
    media_image2.png
    822
    1233
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gong wherein the cooker body includes a power supply device, a power transmitting device mounted on the cooker body and is able to be electrically connected to the power supply device, and the power transmitting device transmits power to the power receiving device; a power receiving device mounted on the cooker lid; wherein, when the cooker lid is engaged with the cooker body, the power transmitting device cooperates with the power receiving device to realize power transmission; when the cooker lid is opened, the power transmitting device is separated from the power receiving device as taught and/or suggested by Wang, since such a modification would provide a needed source of electric energy or power to said split-type electric pressure cooker and would also provide a means to wirelessly transmit said power to said cooker lid without the need for connecting wires therefore allowing the complete separation of said cooker lid from said cooker body thus providing greater access and ease of use while still realizing power supply to said cooker lid when said cooking lid is engaged with said cooker body.  
Joye, with reference to Fig. 5, teaches a wireless power transmission device comprising a driving motor (317) electrically connected to a power receiving device (313).

    PNG
    media_image3.png
    374
    839
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Jong in view of Wang to further comprise said driving motor electrically connected to the power receiving device as taught and/or suggested by Joye, in order to provide a power supply to said driving motor so as to drive the valve cover to move so as to open or close the mechanical vent valve.  
Regarding Claim 2, Joye further teaches wherein, the driving motor (317) is a DC motor, a power receiving device comprises a first control plate (5), and the first control plate is electrically connected to the DC motor for transmitting direct current to the DC motor (see 315), and Gong discloses controlling the direction of rotation of the DC motor by controlling the direction of the direct current, to open or close the mechanical vent valve (Gong discloses that the motor is reversible; furthermore, Official Notice is taken that reversible DC motors controlled by the direction of the direct current are old and well known in the art, thus one skilled in the art would have found it obvious to control the rotation of said reversible DC motor by controlling the direction of the direct current provided to said DC motor). 
Regarding Claim 3, Gong further discloses wherein, the motor driving device further comprises: a transmission assembly (32) movably mounted on the cooker lid (100), and the transmission assembly cooperates with the motor shaft (see 3221) and the valve cover (see at least 312), the driving motor is capable of driving the valve cover to move through the transmission assembly, to open or close the mechanical vent valve (31).
Regarding Claims 7 and 8, Joye further teaches wherein, the power transmitting device comprises a first coil (307; “Tx_coil”), the power supply device (see Fig. 5, “Umains”) is configured to transmit alternating current to the first coil, and the power receiving device comprises a second coil (313; “Rx_coil”); wherein, when the cooker lid is engaged with the cooker body, the first coil is opposite to the second coil  (as taught by Wang); wherein, the power receiving device further comprises a rectifying device (315), the second coil is electrically connected to the first control plate (5) through the rectifying device, and the rectifying device converts alternating current transmitted by the second flat coil into direct current and transmit the direct current to the first control plate.
With regard to said first coil and said second coil comprising flat coils, Joye is silent with respect to the structure of said first and second coil, however Official Notice is taken that flat coils used for wireless power transmission are old and well-known in the wireless power transmission art, such as flat coils on printed circuit boards (PCBs). Therefore, it would have been obvious to a person having ordinary skill in the art to modify said first coil and said second coil to comprise flat coils in order to accomplish the electromagnetically induced power transfer.
Regarding Claims 15 and 16, Joye teaches wherein, the rectifying device (315) is a rectifying circuit disposed on the first control plate (5); wherein, the power transmitting device further comprises a second control plate (2), the second control plate is disposed adjacent to the first flat coil (307; “Tx_coil”; see the discussion of Claims 7 & 8 above) or the first cylindrical coil in the power transmitting device, and the second control plate (2) is electrically connected to the first flat coil (307; “Tx_coil”; see the discussion of Claims 7 & 8 above) or the first cylindrical coil and the power supply device (see Fig. 5, “Umains”).
Allowable Subject Matter
Claims 4-6, 9-14 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE A PEREIRO/Primary Examiner, Art Unit 3799